UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of April 2013 Commission File Number: 001-33113 EFUTURE INFORMATION TECHNOLOGY INC. (Translation of registrant's name into English) 8/F TopNew Tower 2 15 Guanghua Road Chaoyang District Beijing 100026, People's Republic of China 86-10-51650988 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F þ Form 40-F [ ] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Note: Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant's "home country"), or under the rules of the home country exchange on which the registrant's securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant's security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes oNo þ If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): On April 23, 2013, Ms. Ping Yu, a director, and the member and Chair of the audit committee and the member of the compensation committee and the corporate governance committee of eFuture Information Technology Inc. (the “Company”) resigned as the member and Chair of the audit committee and the member of the compensation committee and the corporate governance committee since she did not meet the independence requirements under the NASDAQ Listing Rules. Previously, Ms. Yu officially resigned as the Chief Financial Officer of the Company on July 16, 2010, which was less than three year period for being deemed to be independent under the NASDAQ Listing Rules.She, however, will continue to serve as the director.Ms. Yu’s resignation from the above committee positions was not the result of any disagreement with the Company on any matter relating to the Company’s operations, policies or practices. Effective on April 23, 2013, to fill the vacancies created by Ms. Yu’s resignation, the board of directors of the Company, appointed Mr. Weiquan Ren, an existing director, to serve as the member and Chairman of the audit committee (and financial expert) and the member of the compensation committee and the corporate governance committee after assessing Mr. Ren’s independence, experience and qualifications. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. EFUTURE INFORMATION TECHNOLOGY INC. (Registrant) Date: April 24, 2013 By: /s/AdamYan Adam Yan Chairman and Chief Executive Officer
